
	
		I
		112th CONGRESS
		1st Session
		H. R. 1854
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2011
			Mr. Ryan of Ohio
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to carry out
		  a program of outreach for veterans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Outreach Enhancement Act of
			 2011.
		2.Program of outreach to
			 veterans
			(a)Program
			 requiredThe Secretary of Veterans Affairs shall establish a
			 program of outreach to veterans for the purpose described in subsection
			 (b).
			(b)PurposeThe
			 purpose described in this subsection is to increase the following:
				(1)The access and use
			 by veterans of Federal, State, and local programs providing compensation and
			 other benefits for service in the Armed Forces.
				(2)Awareness of such
			 programs by veterans and their eligibility for such programs.
				(c)DurationThe
			 program required by subsection (a) shall be carried out during the five-year
			 period beginning on the date of the enactment of this Act.
			(d)Agreements To
			 carry out projects and activities
				(1)Agreements with
			 Federal and State agenciesIn carrying out the program required
			 by subsection (a), the Secretary of Veterans Affairs may enter into agreements
			 with other Federal and State agencies to carry out projects under the
			 jurisdiction of such agencies to further the purpose described in subsection
			 (b).
				(2)Agreements with
			 applicable authorities and commissionsIn carrying out the
			 program required by subsection (a), the Secretary may enter into agreements
			 with applicable authorities and commissions to provide technical assistance,
			 award grants, enter into contracts, or otherwise provide amounts to persons or
			 entities for projects and activities that—
					(A)increase outreach
			 to, awareness by, and use by veterans of programs described in subsection
			 (b)(1);
					(B)provide incentives
			 for State and local governments and veterans service organizations to assist
			 veterans in utilizing facilities and resources available to veterans through
			 the Department of Veterans Affairs;
					(C)provide incentives
			 for State and local governments and veterans service organizations to assist
			 veterans in utilizing resources available through government and veterans
			 service organizations for veterans;
					(D)educate
			 communities and State and local governments about the employment rights of
			 veterans, including the employment and reemployment of members of the uniformed
			 services under chapter 43 of title 38, United States Code;
					(E)provide technical
			 assistance to businesses owned by veterans; and
					(F)encourage and
			 assist nonprofit organizations, businesses, and institutions of higher
			 education to carry out programs of assistance designed for veterans.
					(3)Applicable
			 authorities and commissionsFor purposes of the program required
			 by subsection (a), the applicable authorities and commissions are the
			 following:
					(A)The Appalachian
			 Regional Commission, established under section 14301(a) of title 40, United
			 States Code.
					(B)The Delta Regional
			 Authority, established under section 382B(a) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 2009aa–1(a)).
					(C)The Denali
			 Commission, established under section 303 of the Denali Commission Act of 1998
			 (42 U.S.C. 3121 note).
					(D)The Northern Great
			 Plains Regional Authority, established under section 383B(a) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 2009bb–1(a)).
					(E)The Southeast
			 Crescent Regional Commission, the Southwest Border Regional Commission, and the
			 Northern Border Regional Commission established under section 15301(a) of title
			 40, United States Code.
					(F)Entities described
			 in subparagraph (G) that serve Native Americans, Alaska Natives, or native
			 Hawaiians (as such terms are defined in section 3765 of title 38, United States
			 Code).
					(G)Commissions and
			 development boards that are—
						(i)not
			 chartered by the Federal Government;
						(ii)selected by the
			 Secretary for purposes of the program; and
						(iii)located in areas
			 that present extraordinary challenges to veterans, as determined by the
			 Secretary, including the following:
							(I)Areas in severe
			 economic distress.
							(II)Areas with
			 underdeveloped infrastructure.
							(III)Areas with
			 unusual geographic characteristics, such as separation from the
			 mainland.
							(e)Information,
			 advice, and technical assistanceIn carrying out the program
			 required by subsection (a), the Secretary of Veterans Affairs may provide, or
			 contract with public or private organizations to provide, information, advice,
			 and technical assistance to nonprofit organizations that provide services to
			 communities in order to increase the number of veterans receiving such
			 services.
			(f)Coordination
			 with previously authorized pilot program on use of community-Based
			 organizations and local and State government entities for
			 outreachThe Secretary may carry out the program required by
			 subsection (a) in coordination with the pilot program required by section
			 506(a) of the Caregivers and Veterans Omnibus Health Services Act of 2010
			 (Public Law 111–163; 124 Stat. 1160; 38 U.S.C. 523 note).
			(g)Report on
			 outreach activities of Department of Veterans Affairs
				(1)In
			 generalNot later than four years after the date of the enactment
			 of this Act, the Secretary shall submit to Congress a comprehensive report on
			 the activities of the Department of Veterans Affairs regarding outreach to
			 veterans.
				(2)ElementsThe
			 report required by paragraph (1) shall include the following:
					(A)A description of
			 all of the activities of the Department regarding outreach to veterans carried
			 out since the date of the enactment of this Act, including the activities of
			 the Department carried out under the program required by subsection (a).
					(B)An assessment of
			 the effectiveness of the activities described in subparagraph (A).
					(h)Veterans service
			 organization definedIn this section, the term veterans
			 service organization means any organization recognized by the Secretary
			 of Veterans Affairs for the representation of veterans under section 5902 of
			 title 38, United States Code.
			(i)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out the program required by subsection (a)—
				(1)$7,000,000 for
			 fiscal year 2011; and
				(2)$35,000,000 for
			 the period of fiscal years 2012 through 2016.
				
